OPINION of the Court* — In this cause it is assigned as error,, that the court below has decreed full costs to the complainants in that court; whereas they have only obtained partof the land for which they brbught suit. On this point, it need only be observed, that iii siieh cases it has been the common practice of the courts of chancery in this state, to give full costs ; and it is conceived that no equitable general rule can be devised for changing the practice : indeed, there may be some cases ■which will be just exceptions from the general rule, and when they occur, they ought to be regarded ; but this cáse cannot be classed with such exceptions, on account of any peculiarity in its circumstances.
It is also alleged that the court below erred in not dissolving the injunction, as to so much of the land as Allen and wife, the cbinplainants in that court, have not recovered ; which injunction they obtained to stay execution on the judgment in ejectment for the land ⅛ contest, which had been rendered in favor of Bradford. This is certainly a defect in the decree, and by it Bradford is prevented from recovering his costs bn the ejectment ; and it is equally just, that Bradford, who by the decree is to keep part of the land, should recover the costs of his suit at law, as that Allen and wife should recover the costs of their suit in chancery.